ORDER DENYING DEFENDANT WOODBURY FINANCIAL SERVICES, INC.’S MOTION TO DISMISS THE AMENDED COMPLAINT AND MEMORANDUM IN SUPPORT THEREOF (Doc. No. 232)

ALEXANDER L. PASKAY, Bankruptcy Judge.
THIS CASE came on for hearing on January 15, 2005 to consider Woodbury Financial Services, Inc. (Defendant)’s Motion to Dismiss the Amended complaint of 21st Century Satellite Communications (Debtor). For the reasons stated orally and in open court, the motion should be denied.
Accordingly, it is
ORDERED, ADJUDGED and DECREED that the Motion to Dismiss (Doc. No. 232) be, and is hereby, denied without prejudice. The Defendants shall have thirty (30) days from the date of this order to file an answer to the Amended Complaint. If an answer is filed, the matter shall be set for pretrial conference.